NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

CHRISTOPHER J. CHESNEY,                   )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D16-2830
                                          )
JPMORGAN CHASE BANK, N.A., and            )
and PENNYMAC CORP.,                       )
                                          )
             Appellees.                   )
                                          )

Opinion filed February 3, 2017.

Appeal from the Circuit Court for
Pasco County; Kimberly Sharpe Byrd,
Judge.

Matthew D. Ellrod of Matthew D. Ellrod,
P.A., New Port Richey, for Appellant.

Nancy M. Wallace and Michael J. Larson
of Akerman LLP, Tallahassee; and
William P. Heller of Akerman LLP, Fort
Lauderdale, for Appellee JPMorgan
Chase Bank, N.A.

No appearance for the remaining
Appellee.


PER CURIAM.


             Dismissed as an appeal from a nonfinal, nonappealable order.
SILBERMAN, CRENSHAW, and SLEET, JJ., Concur.




                                  -2-